Citation Nr: 1415594	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-03 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for a prostate disorder. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1959 to March 1962 and from April 1962 to October 1982. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from October 2010 and June 2011 rating decisions by the Department of Veterans Affairs, Regional Office located in Columbia, South Carolina (RO).  In the October 2010 rating decision, the RO reopened the previously denied claim for entitlement to service connection for prostatitis, but continued and confirmed the denial of the underlying claim.  By the way of the June 2011 rating decision, the RO declined to reopen the previously denied claim for entitlement to service connection for bilateral hearing loss and denied the claim for entitlement to service connection for tinnitus.  

The Veteran's claim for service connection for bilateral hearing loss was originally denied in a July 1996 rating decision, and in an August 2009 rating decision, the RO declined to reopen the previously denied claim.  If at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to prior decisions on the claim.  38 C.F.R. § 3.156(c) (2013).  In this case, the record shows that in October 2011, an additional service treatment record, the Report of Hearing Conservation Serial Audiograms dated in December 1978 and August 1979, was associated with his claims file.  This report contains relevant information pertaining to the Veteran's claim for entitlement to service connection for bilateral hearing loss.  The Board is therefore considering his claim for service connection for bilateral hearing loss without requiring new and material evidence.

The issues of entitlement to service connection for prostate disorder, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO declined to reopen the Veteran's previously denied claim for entitlement to service connection for prostatitis because no new and material evidence had been received that demonstrated a current diagnosed disorder that was related to in-service treatment for prostatitis.  The Veteran he did not appeal this decision.

2.  The additional evidence associated with the claims folder subsequent to the September 2008 rating decision relates to an unestablished fact (diagnoses of prostate disorders and medical link to service) that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

1.  The September 2008 RO rating decision which declined to reopen the previously denied claim for prostatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the September 2008 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for prostatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

It is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable dispositions of Veteran's request to reopen his previously denied claim for prostatitis, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.  

2.  Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for a prostate disorder.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for prostatitis have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has recently stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513(1992).

Here, the Veteran originally filed his claim for service connection for prostatitis in May 1996, and the RO denied his claim in a July 1996 rating decision, because the evidence failed to demonstrate a well grounded claim.  The Veteran was notified of the denial of his claim, but he did not appeal within a year of that decision, and that decision is final.  38 C.F.R. § 20.1103.  The Veteran has sought to reopen his claim on several occasions, and the RO denied declined to reopen his claim in a November 1997 rating decision, and continued and confirmed the denial of his claim in a July 2002 rating decision, because the evidence failed to demonstrate a current diagnosed disorder of prostatitis related to his inservice complaints.  The Veteran again sought to reopen his claim in May 2008, but the RO declined to reopen his previously denied claim in a September 2008 rating decision.  The Veteran was notified of the denial of his claim, and the September 2008 rating decision became the last final decision of record.  38 C.F.R. § 20.1103.  

At the time of the September 2008 rating decision, the evidence of record included the Veteran's service treatment records, the reports of a January 2003 VA genitourinary system examination, and VA and private treatment records, as well as the numerous statements from the Veteran.  

The additional evidence received since the September 2008 rating decision includes private treatment records documenting prostatitis as well as benign prostatic hypertrophy (BPH).  The record also now contains the Veteran's testimony during a January 2012 Board hearing, in which he reported a medical history of prostatitis in service and a recurrent history of prostate-related problems since his period of service.  In addition, the record contained documentation of the Veteran's involvement in Agent BZ tests at Yuma, Arizona Test Station in June 1961, and the Veteran has now submitted a publication that demonstrates that the body metabolizes BZ chemical through the genitourinary system.  The additional lay and medical evidence received since the RO's September 2008 rating decision relates to unestablished facts (diagnoses of prostate disorder and medical link to service) and that are necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of prostatitis is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for prostatitis is reopened. 


REMAND

The Veteran seeks entitlement to service connection for prostate disorder, bilateral sensorineural hearing loss, and tinnitus.  Based on a review of the evidence of record, the Board finds that additional development is needed prior to adjudication of the claims. 

Prostate Disorder

The current VA and private treatment records show that the Veteran's current prostate disorder has been identified as benign prostatic hypertrophy (BPH).  He contends that his current prostate disorder is related to his period of service, to include his in-service exposure to herbicides, including Agent Orange, as well as exposure to chemical toxins.  His service personnel records show that the Veteran had a period of service in the Republic of Vietnam during the Vietnam Era, and therefore the underlying fact of his exposure to Agent Orange must be presumed.  38 C.F.R. § 3.307.  His service personnel records also confirm his involvement in Agent BZ tests at Yuma, Arizona Test Station in June 1961.  The Veteran has submitted a publication that demonstrates that the body metabolizes BZ chemical through the genitourinary system.  In addition, a review of his service treatment records shows he was treated for chronic prostatitis in 1960 and 1964. 


The record does contain the report of a January 2011 VA genitourinary examination, in which the VA examiner identified the Veteran's current prostate disorder as BHP and he concluded that the Veteran did not have a current diagnosis of prostatitis.  However, the VA examiner did not provide a medical statement on whether the Veteran's current BHP is etiologically related to his in-service treatment for prostatitis or his in-service exposure to Agent Orange and chemical BZ. On remand, a supplemental VA medical opinion should be obtained that adequately addresses the Veteran's contentions. 

Bilateral Hearing Loss and Tinnitus 

The Veteran has current bilateral hearing loss disability as defined by VA, and he contends that his current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  He reports that during his period of service he was exposed to loud noises from gunfire, motor vehicles, helicopters and other combat noises.  
The Veteran's service personnel records reflect that the Veteran was awarded the Combat Medic Badge for his service in Vietnam.  The Board concedes the Veteran's acoustic trauma based on his assertions and the service personnel records documenting a combat award.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) and (b) (West 2002).

In June 2011, the Veteran was afforded with a VA audiology examination in which the VA examiner opined that the Veteran's current bilateral hearing loss and tinnitus were not etiologically related to his in-service noise exposure because the Veteran had normal hearing throughout his period of service and there was no evidence of significant worsening during service.   The Board finds that this medical opinion does not adequately address the shift and fluctuations of the Veteran's hearing loss during the twenty years of service.  For instance, the Veteran's October 1981 periodic examination reflects a 25 decibel threshold in both ears at 500 Hz, which is some indication of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that threshold levels higher than 20 decibels indicates some degree of hearing loss).  Also, although the Veteran's July 1982 separation examination report does not reflect such a decrease in his hearing acuity, the audiometric results since February 1983 continuously reflect that the Veteran has some indication bilateral hearing loss until the results demonstrate hearing loss disability in 1991 for the left and in 1993 for both ears. 

The Board finds that a supplemental VA medical opinion is needed to address the decline in the Veteran's hearing acuity from 1961 to 1981 as well as the post-service audiometric evidence of decreased bilateral hearing acuity in 1983, only four months after his separation from service.  

The Veteran's tinnitus claim is inextricably intertwined with his claim for service connection for hearing loss.   The June 2011 VA examination report shows that the Veteran's tinnitus is etiologically related to his hearing loss disability.  Accordingly, development of the hearing loss issue is required prior to the Board rendering a final decision on the issue of entitlement to service connection for tinnitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran, dated.

2. Arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist in order to provide a Supplement VA medical opinion report on the etiology of the Veteran's claimed prostate disorder.  The Veteran's claims file must be made available to the VA examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed.

Based on a review of the claims file, including the Veteran's documented medical history and assertions, and the results of any further examination if necessary, the examiner should answer the following: 

a. clearly identify the nature of the Veteran's current prostate disorder.  

b.  For any diagnosed prostate disorder, the examiner should render an opinion as to whether such diagnosed disorder is at least as likely as not (50 percent or greater probability) related to his in-service treatment for chronic prostatitis, or is etiologically related to his presumed herbicide exposure in service or his exposure to BZ agent.  

A rationale for any opinion advanced should be provided.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

3.  Arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist in order to provide a Supplement VA medical opinion report on the etiology of the Veteran's bilateral hearing loss.  The Veteran's claims file must be made available to the VA examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed. 

Based on a review of the claim file, including the service and post-service treatment records, the VA examiner should provide a medical opinion on whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's bilateral hearing loss was incurred in or otherwise related to his period of service.  In doing so, the VA examiner should indicate that she/he has reached this conclusion after considering the fluctuations and decreased shift in the audiometric findings shown throughout period of the Veteran's service as well as in the four months following his separation from service.  

The examiner should include in that examination report the rationale for any opinion expressed.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

4. After completing the above, and any other development deemed necessary, readjudicate the claims for service connection. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case. The Veteran and his representative should also be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


